Citation Nr: 0331751	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision that denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement in March 2000.  The RO issued a statement of the 
case in June 2000.  The RO received the veteran's substantive 
appeal in July 2000.  

In May 2003, the  veteran provided testimony during a  
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted documents obtained from the Internet, 
concerning the ship on which he served during service.  


REMAND

The Board finds that additional development is warranted for 
the issue of service connection for PTSD.  The record 
suggests that there may be pertinent VA medical records that 
have yet to be associated with the veteran's claims file.  In 
this regard, of record are two letters from a VA psychologist 
at the Ioannis A. Lougaris Medical Center in Reno, Nevada.  
They indicate that the veteran is seen for monthly 
psychotherapy for treatment of PTSD since August 1998.  The 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App.  611, 613 
(1992).  The Board also points out that, under 38 C.F.R. § 
3.159, efforts to obtain Federal records should continue 
until either the records are received or notification that 
further efforts to obtain such records would be futile is 
provided.  See 38 C.F.R. § 3.159(c)(1).  

The Board also finds that the RO should undertake action to 
attempt to corroborate the occurrence of the in-service 
stressful experiences described by the veteran, to include 
his alleged participation in combat.  

The veteran's service personnel records reflect that he 
served on the USS Carronade in the waters of Vietnam from 
February 1968 to March 1969.  His reported stressors, as 
reflected in statements submitted in March 2000 and May 2002, 
and  the transcript of his May 2003 hearing, include 1) 
participating in numerous rocket attacks and being subject to 
frequent small arms fire; 2) in-service duties going on deck 
to clear misfired rockets that he feared could still ignite; 
and 3) seeing numerous dead and wounded soldiers brought on 
ship for helicopter evacuation. 

Specific to the issue on appeal, the Board points out that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

A July 2000 letter from N. Kim, Ph.D. indicated that the 
veteran had PTSD as a result of traumatic experiences in 
Vietnam; hence, a diagnosis of PTSD is of record.  However, 
the record does not currently include credible evidence that 
an in-service stressor actually occurred (to satisfy the 
second element of 38 C.F.R. § 3.304(f)), and it does not 
appear that the RO has taken any action on this question.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

If combat service (to which a purported stressor is related) 
or the occurrence of a specifically claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a examination for the purposes of 
determining whether the combat-related event or corroborated 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD, before the claim is considered on the merits.  If an 
examination is scheduled, the veteran is hereby notified that 
failure to report to any such examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the record copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

As a final point, the  the Board notes that, in an July 2002 
letter (specific to the claim for service connection for PTSD 
on appeal), the RO requested that the veteran provide further 
information and/or evidence to support his claim within 60 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1), or that it would 
adjudicate the claim on the basis of the evidence already of 
record.  The veteran was further advised that if information 
or evidence was received within one year, and he was entitled 
to benefits, then the payment of those benefits might relate 
back to the date the RO received his claim.  Later, in 
September 2002, the RO readjudicated and continued the denial 
of the veteran's claim.  

However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated that portion of the regulation 
38 C.F.R. § 3.159(b)(1), that permitted VA to adjudicate a 
claim within 30-days after notifying a veteran of any 
information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id.; see also, 38 U.S.C.A. § 5103.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted during the May 2003 
Board hearing.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records for 
treatment for PTSD from the Reno VAMC, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003)  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his PTSD.  
The RO's letter should clearly explain 
that the veteran has a full one-year 
period for response.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file

4.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

5.  Unless the veteran submits evidence 
corroborating his alleged combat service 
(to which a claimed in-service stressful 
experience is related) or the occurrence 
(a) specific in-service stressful 
event(s), the RO should detail the 
stressors claimed by the veteran, then 
request that the United States Armed 
Services Center for Research of Unit 
Records (the United Records Center) 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide the Unit Records Center with the 
document detailing each of the in-service 
stressors alleged by veteran, as noted 
above, as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
the Unit Records Center.  

6.  After receiving a response from Unit 
Records Center (and any other contacted 
entity), the RO should review the claims 
file, to specifically include all records 
received from the Unit Records Center, 
and prepare a report addressing whether 
the claims file establishes the 
occurrence of any combat action(s) (to 
which a purported stressor is related) or 
a specifically claimed in-service 
stressful experience.  This report is to 
be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraphs 7 and 
8, below, then proceed with paragraph 9.

7.  If and only if evidence corroborating 
combat service (to which a claimed 
stressor is related) or the occurrence of 
a specifically claimed in-service 
stressful experience is received should 
the RO schedule the veteran for a VA 
psychiatric examination.    

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

8.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

9.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

11.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim of service connection for PTSD in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

12.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

